DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 20160328600 A1) in view of Ko et al. (US 20190251684 A1).

Regarding claim 1, method of claim 1 is performed by the apparatus of claim 13.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 13 (apparatus) for the method of claim 1.

Regarding claim 2, method of claim 2 is performed by the apparatus of claim 16.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 16 (apparatus) for the method of claim 2.

Regarding claim 3, method of claim 3 is performed by the apparatus of claim 17.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 17 (apparatus) for the method of claim 3.

Regarding claim 4, method of claim 4 is performed by the apparatus of claim 18.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 18 (apparatus) for the method of claim 4.

Regarding claim 13, Che teaches a system (Che, Fig. 4), comprising, at least one processing device associated with a secure system (Che, Fig. 4); and a memory communicatively coupled to the at least one processing device (Che, Fig. 16), the memory storing instructions which, when executed, cause the at least one processing device to perform operations comprising: obtaining, from one or more image acquisition devices, a first image of a portion of a human body under illumination by electromagnetic radiation in a first wavelength range, the first image including information on skin texture of the portion of the human body; obtaining, from the one or more image acquisition devices (Che, Fig. 1A, image 141 and Pars. 44, 47), a second image of the portion of the human body under illumination by electromagnetic radiation in a second wavelength range, the second image including information on subcutaneous vasculature in the portion of the human body (Che, Fig. 1A, image 142 and Pars. 46-47).
Che further teaches compares the fingerprint template/image and the characteristic finger vein image received from the mode-based controller 506 with finger templates/images and finger vein images stored in the biometric database 550, respectively and when an identity is determined he confidence score is greater than the threshold (Che, Par. 68) authorizing an access (Che, Fig. 4 and Par. 55)
However, Che fails to teach the system further comprising: generating, by the at least one processing device, a composite template by fusing information from the first image with information from the second image; determining that one or more metrics representing a similarity between the composite template and an enrollment template satisfy a threshold condition; and responsive to determining that the one or more metrics representing the similarity between the composite template and the enrollment template satisfy a threshold condition, providing access to the secure system (Par. 64)
In the same field of endeavor, Ko teaches the system further comprising: generating, by the at least one processing device, a composite template by fusing information from the first image with information from the second image (Ko, Fig. 5, operation 530); determining that one or more metrics representing a similarity between the composite template and an enrollment template satisfy a threshold condition (Ko, Fig. 5, operation 555); and responsive to determining that the one or more metrics representing the similarity between the composite template and the enrollment template satisfy a threshold condition, providing access to the secure system (Ko, Fig. 5, operation 560 and Par. 64, when the face included in the input image is verified or recognized, permit entry of a user to a restricted area when the face included in the input image is verified or recognized).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Ko into Che in order to generate a combined image by fusion method (Ko, Abstract).

Regarding claim 14, the combination of Che and Ko teaches previous claim.  The ombination of Che and Ko further teaches the system of claim 13, further comprising: an image acquisition device (Che, Fig. 1A); a first illumination source configured to radiate light in the first wavelength range (Che, Fig. 1A and Par. 57); and a second illumination source configured to radiate light in the second wavelength range (Che, Fig. 1A and Par. 57). 

Regarding claim 17, the combination of Che and Ko teaches previous claim.  The ombination of Che and Ko further teaches the system of claim 16, wherein generating the composite template comprises first generating a first template from the first image and generating a second template from the second image (Che, Fig. 15A). 

Regarding claim 18, the combination of Che and Ko teaches previous claim.  The ombination of Che and Ko further teaches the system of claim 17, wherein generating the template for the first and second images comprises extracting, from the first and second images, a respective portion representative of a hand (Che, Par. 52). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 20160328600 A1) in view of Ko et al. (US 20190251684 A1) and in further view of Rompley (US 20160225053 A1).

Regarding claim 5, the combination of Che and Ko teaches previous claim. 
However, the combination of Che and Ko further fails to teach the system of claim 14, wherein the image acquisition device comprises a field of view facing the second illumination source such that 
In the same field of endeavor, Rompley teaches such feature (Rompley, Fig. 6 and Par. 49). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Rompley into the combination of Che and Ko in order to efficient at providing results in visual environments that are realistic, noisy, and/or highly populated (Rompley, Par. 5).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 20160328600 A1) in view of Ko et al. (US 20190251684 A1) and in further view of Kutliroff et al. (US 20160162673 A1).

Regarding claim 8, the combination of Che and Ko teaches previous claim. 
However, the combination of Che and Ko further fails to teach the method of claim 1, wherein the portion of the human body comprises a hand.
In the same field of endeavor, Kutliroff teaches such feature (Kutliroff, Fig. 8 and Par. 49). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kutliroff into the combination of Che and Ko in order to accurate measurement of biometric features for Biometric authentication (Kutliroff, Par. 3).

Regarding claim 9, the combination of Che, Ko, and Kutliroff teaches previous claim. The combination of Che, Ko, and Kutliroff further teaches the method of claim 8, wherein obtaining a first (Kutliroff, Fig. 8 and Par. 49). 


Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 20160328600 A1) in view of Ro et al. (US 20190251684 A1) and in further view of Picard et al. (US 20170206397 A1).

Regarding claim 10, the combination of Che and Ko teaches previous claim. 
However, the combination of Che and Ko further fails to teach the method of claim 1, wherein the first wavelength range comprises between a wavelength range 380 and 600 nanometers.
In the same field of endeavor, Picard teaches such feature (Picard, Fig. 1 and Par. 52). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Picard into the combination of Che and Ko in order to effectively authenticate feature in range of wavelengths (Picard, Par. 52).

Regarding claim 11, the combination of Che and Ko teaches previous claim. 
However, the combination of Che and Ko further fails to teach method of claim 1, wherein the second wavelength range comprises between 7a wavelength range 700 and 1000 nanometers.
In the same field of endeavor, Picard teaches such feature (Picard, Fig. 1 and Par. 52). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Picard into the combination of Che and Ko in order to set preferable range of wavelengths under visible spectrum for authenticate feature (Picard, Par. 52).

Regarding claim 15, the combination of Che and Ko teaches previous claim. 
However, the combination of Che and Ko further fails to teach the system of claim 14, wherein the image acquisition device comprises a field of view facing the second illumination source such that the portion of the human body is between the image acquisition device and the second illumination source.
In the same field of endeavor, Picard teaches such feature (Picard, Fig. 1 and Par. 58). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Picard into the combination of Che and Ko in order to sufficiently penetrated any finger 5 to contain a significant signal coming from the veins of said finger (Picard, Par. 57).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 20160328600 A1) in view of Ro et al. (US 20190251684 A1) and in further view of Lu et al. (US 20150131899 A1).

Regarding claim 16, the combination of Che and Ko teaches previous claim. 
However, the combination of Che and Ko further fails to teach the system of claim 13, wherein generating the composite template comprises using a classifier configured to fuse the information from the first image and the information from the second image at one of an early fusion level, an intermediate fusion level, or a late fusion level.
In the same field of endeavor, Lu teaches such feature (Lu, Fig. 1 and Par. 24). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lu into the  (Lu, Abstract).


Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 20160328600 A1) in view of Ro et al. (US 20190251684 A1) and in further view of Cheng et al. (US 20200175260 A1).

Regarding claim 12, method of claim 12 is performed by the apparatus of claim 19.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 19 (apparatus) for the method of claim 12.

Regarding claim 19, the combination of Che and Ko teaches previous claim. 
However, the combination of Che and Ko further fails to teach the system of claim 13, wherein the one or more metrics comprise one or more of a cosine similarity metric, a Euclidean distance metric, a Mahalanobis distance metric, or a learned data-driven similarity metric.
In the same field of endeavor, Cheng teaches such feature (Cheng, Fig. 1 and Par. 53). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Cheng into the combination of Che and Ko in order to measure similarity with distance between features (Cheng, Par. 53).


s 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 20160328600 A1) in view of Ro et al. (US 20190251684 A1) and in further view of Chen et al. (US 20140241596 A1).

Regarding claim 6, method of claim 6 is performed by the apparatus of claim 20.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 20 (apparatus) for the method of claim 6.

Regarding claim 7, the combination of Che and Ko teaches previous claim. 
However, the combination of Che and Ko further fails to teach the method of claim 1, wherein the skin texture comprise at least one of: freckles, spots, moles, lines, and wrinkles.
In the same field of endeavor, Chen teaches such feature (Chen, Fig. 6 and Pars. 54-55). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Chen into the combination of Che and Ko in order to for liveness detection (Chen, Abstract).

Regarding claim 20, the combination of Che and Ko teaches previous claim. 
However, the combination of Che and Ko further fails to teach the system of claim 13, wherein the skin texture comprise micro features.
In the same field of endeavor, Chen teaches such feature (Chen, Fig. 6 and Pars. 54-55). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Chen into the combination of Che and Ko in order to for liveness detection (Chen, Abstract).


Response to Arguments
Applicant's arguments with respect to claims 1 and 13 have been considered but are moot in view of new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        3/10/2021